Case: 11-10918     Document: 00511850277         Page: 1     Date Filed: 05/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2012
                                     No. 11-10918
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JULIET R. COTTON, also known as J. R. Woodard,

                                                  Petitioner-Appellant

v.

JOE KEFFER, Warden,

                                                  Respondent-Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-545


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Juliet R. Cotton, federal prisoner # 53034-019, appeals the dismissal of her
28 U.S.C. § 2241 petition wherein she challenged her convictions for bank fraud
in violation of 18 U.S.C. § 1344. Cotton argues that her convictions are invalid
in light of the Supreme Court’s holding in Skilling v. United States, 130 S. Ct.
2896, 2907 (2010). The district court dismissed the petition on grounds that
Cotton failed to satisfy the savings clause of 28 U.S.C. § 2255. The Government



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10918    Document: 00511850277       Page: 2   Date Filed: 05/09/2012

                                   No. 11-10918

has moved for summary affirmance or, alternatively, an extension of time to
brief the merits.
      Cotton has not adequately briefed any challenge to the dismissal of claims
raised in the district court challenging her money laundering convictions on the
grounds that they were invalid in light of United States v. Santos, 553 U.S. 507
(2008), and that the remaining convictions and sentence enhancements were
inextricably intertwined with her allegedly invalid convictions. Accordingly, she
has abandoned those issues. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Under § 2241, we review factual findings for clear error and conclusions
of law de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003). We may
affirm the district court’s judgment on any basis supported by the record. Berry
v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).
      A § 2241 petition that attacks custody resulting from a federally imposed
sentence may be entertained under the savings clause of § 2255 if the petitioner
establishes that the remedy provided under § 2255 is “inadequate or ineffective”
to test the legality of his detention. Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir.
2000); see also Christopher, 342 F.3d at 381-82. The savings clause is applicable
only to a claim that (1) “is based on a retroactively applicable Supreme Court
decision which establishes that the petitioner may have been convicted of a
nonexistent offense” and that (2) “was foreclosed by circuit law at the time when
the claim should have been raised in the petitioner’s trial, appeal, or first § 2255
motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      In Skilling, the Supreme Court determined that 18 U.S.C. § 1346,
criminalizing fraud by scheme or artifice to defraud one of honest services, was
limited to cover only bribery and kickback schemes. Skilling v. United States,
130 S. Ct. 2896, 2931 (2010). However, Cotton’s offenses did not involve honest
services fraud but were instead schemes to steal money from a financial



                                         2
   Case: 11-10918   Document: 00511850277      Page: 3   Date Filed: 05/09/2012

                                  No. 11-10918

institution. Cotton fails to show that her claims fall under the savings clause of
§ 2255.
      Because Skilling does not establish that Cotton was convicted of
nonexistent offenses, we need not decide whether it applies retroactively to cases
on collateral review or whether Cotton’s purported claim was previously
foreclosed by circuit precedent. She cannot meet her burden regardless. See
Christopher, 342 F.3d at 382; Reyes-Requena, 243 F.3d at 904.
      She has also failed to show that the district court erred in denying her
request for production of documents. As the record refutes Cotton’s claim that
she was convicted on a theory of honest services fraud, the denial of her motion
for production of documents was neither arbitrary nor clearly unreasonable.
United States v. MacCollom, 426 U.S. 317, 324-25 (1976).
      Cotton raises numerous other claims challenging her conviction and the
trial court proceedings. Because these issues are raised for the first time on
appeal, we will not consider them. See Leverette v. Louisville Ladder Co., 183
F.3d 339, 342 (5th Cir. 1999).
      Accordingly, the judgment of the district court is AFFIRMED.           The
Government’s motion for summary affirmance and alternative motion for an
extension of time to file a brief are DENIED. Cotton’s motions for bail pending
appeal, supplementation of the record, supplementation of her brief, and for
transcripts at the Government’s expense are DENIED.




                                        3